Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 14, 2022

                                     No. 04-21-00471-CR

                                   Caleb Patrick DANIELS,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                   From the 81st Judicial District Court, Frio County, Texas
                             Trial Court No. 18-10-00155-CRF
                         Honorable Russell Wilson, Judge Presiding


                                        ORDER

        The reporter’s record was due on February 1, 2022. The reporter’s record was not filed.
However, on February 9, 2022, the court reporter, Liche M. Cavazos, filed a notification of late
record, requesting until March 1, 2022 to complete and file the record.

       We grant the motion and order Liche M. Cavazos to file the record by March 1,
2022. See TEX. R. APP. P. 35.3(c) (extension of time to file record in ordinary appeal must not
exceed 30 days).


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court